Filed 01/08/19                                         Case 18-27727                                                      Doc 42
   1   1
       Scott Shumaker
   2 Attorney at Law, SBN 166879
     1007 7th Street, Suite 306
   3 Sacramento, CA 95814
     Ph: (916) 441-2199
   4 Fax: (916) 441-3299
     Attorney for Debtor.
   5

   6
                                    UNITED STATES BANKRUPTCY COURT
   7
                                     EASTERN DISTRICT OF CALIFORNIA
                                          SACRAMENTO DIVISION
   8

   9
       In re:                                                       Case No. 18-27727-B-13J

  10         JOHN MEHL,                                             Chapter 13

  11         Debtor.                                                DCN:                  AP-1

  12                                                                Hearing Date:         January 22, 2019
                                                                    Hearing Time:         1:00 p.m.
  13                                                                Dept:                 B
                                                                    Courtroom:            32
  14                                                                Judge:                Jaime
                                                                    Location:             501 I Street, 6th Floor
  15                                                                                      Sacramento, CA 95814
       __________________________________/
  16

  17
            DECLARATION OF SCOTT SHUMAKER, ESQ IN SUPPORT OF HIS OPPOSITION TO
  18                          MOTION FOR RELIEF FROM STAY

  19            I, Scott Shumaker, declare,

  20            I am the attorney for debtor in the above-referenced Bankruptcy. I make this Declaration on his behalf

  21 based upon facts personally known to me.

  22            Accompanying this Opposition as Exhibit J is a true and correct copy of correspondence I received

  23 directly from Wells Fargo suggesting that Debtor submit another application for a foreclosure alternative

  24            I declare under penalty of perjury under the laws of the State of California that the foregoing is true

  25 and correct.

  26 Dated: January 8, 2019                                           /s/ Scott Shumaker
                                                                      Scott Shumaker
  27                                                                  Attorney for Debtor
